Citation Nr: 1017507	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claims.

In December 2007, the Veteran was afforded a personal hearing 
before a hearing officer at the RO and in January 2010, the 
Veteran was afforded a personal hearing before the 
undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during active 
service.

2.  Tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred as a result of the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  
Alternatively, the claimant may establish service connection 
by continuity of symptomatology.  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

The Veteran's service medical records are unavailable and, 
according to the National Personnel Records Center, were 
destroyed in a fire that occurred at their facility in 1973.  
In cases where records once in the hands of the government 
are lost, there is a heightened obligation to explain the 
Board's findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The analysis of the Veteran's 
claims has been undertaken with this heightened obligation in 
mind.

Post-service private medical treatment records show that the 
Veteran has been diagnosed as having bilateral hearing loss 
and tinnitus.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for bilateral 
hearing loss and tinnitus.  

Post-service medical records show that the Veteran was 
afforded a VA examination in November 2005.  The examiner 
reviewed the claims file and noted that the Veteran received 
VA treatment for his hearing loss.  During the examination, 
the Veteran reported that he did not use hearing protection 
during service and did shoot firearms for qualifications and 
practice.  Prior to service, he worked in a furniture shop 
with shipping, but did not think it was particularly noisy.  
After service, he worked as an engineer for ten years in a 
shipping department, which was noisy.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
55
60
70
LEFT
15
50
60
60
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 68 in the left ear.  Otoscopy 
indicated nonoccluding cerumen bilaterally.  The Veteran was 
diagnosed as having bilateral sensory neural hearing loss, 
mild to profound in degree for the right ear and mild to 
severe in degree for the left ear.  The examiner opined that 
the Veteran's current hearing loss and tinnitus were less 
likely as not caused by his military career based on no 
findings in the service medical records to show hearing loss 
as well as the fact that the individual had been out of the 
military since 1952 and never sought any hearing testing or 
showed concerns to medical providers for hearing loss until 
50 years later.  Also, it was as likely as not that the 
Veteran's high noise exposure after service was causally 
related to his current hearing loss as well as presbycusis.  

During the December 2007 hearing, the Veteran stated that he 
was exposed to loud noise during service being assigned as an 
artillery man for well over a year.  He was exposed to noise 
from gun fire three or four times a week without hearing 
protection.  He and others in his unit began having problems 
hearing as they all talked louder than they probably should 
have.  Prior to service, the Veteran worked as an engineer in 
an office environment while attending school part time.  
After service, he worked in an office with minimal exposure 
to any factory.  The loudest exposure to noise following 
service at work would have been a typewriter or telephone.  
In 1988, the Veteran finally went for treatment for his 
hearing problems.  

During the January 2010 hearing, the Veteran stated that the 
November 2005 opinion was based on incorrect information.  He 
either misunderstood or did not hear the question regarding 
post-service noise exposure posed by the examiner.  He 
testified that noise at his post-service occupation was not 
more than what was normally heard in an office and was not 
the type of noise exposure that he was subject to while 
working with artillery in service.  He again stated that he 
noticed having to speak very loud to other service men with 
him while in service.  Regarding his tinnitus claim, the 
Veteran stated that he noticed it sometime during service, 
but did not recall exactly when, and continued to have the 
ringing until the time of the hearing.  

In letters dated August 2005 and December 2007, the Veteran's 
brother wrote that he lived with the Veteran prior to service 
and for about three years following discharge.  Prior to 
service, the Veteran did not have any problem hearing.  
Following service, however, the it was apparent that the 
Veteran suffered hearing loss.  His family had to speak 
louder to his and had to frequently repeat what they said.  
The Veteran would watch TV with the volume turned up well 
above a normal range.  

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
The November 2005 VA examiner provided a definitive opinion 
that the Veteran's hearing loss and tinnitus were less likely 
related to service and his hearing loss was causally related 
to post-service noise exposure and presbycusis.  In addition, 
the examiner noted a 50-year time period between separation 
and treatment for hearing problems.  However, the Veteran 
stated during the January 2010 personal hearing that the 
examiner based the opinion on incorrect information as he did 
not have post-service noise exposure comparable to the 
inservice noise exposure as he worked in an office.  The 
Veteran is competent to report such an observation.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The Board points out 
that in support of the opinion, the examiner stated that 
there was no findings in the service medical records to show 
hearing loss.  However, 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  Hensley, 5 Vet. App. at 159.  
Furthermore, the record shows that the Veteran's service 
treatment records are unavailable and, therefore, were not of 
record at the time of the VA examination.  The examiner's 
reference to the Veteran's service treatment records is thus 
found to be questionable.  

On the other hand, the Veteran's account of noise exposure 
without hearing protection during service is credible as are 
the Veteran's account of inservice and post-service 
observations of hearing problems and tinnitus and the 
Veteran's brother's observations of the Veteran's hearing 
limitations immediately following service.  The Veteran's 
credible account of inservice noise exposure is supported by 
his DD 214 showing that he completed artillery school.  In 
addition, the Board finds that the Veteran's post-service 
occupations are not indicative of much noise exposure.  In 
light of the foregoing, the evidence is deemed to be at least 
in relative equipoise.  Thus, service connection for 
bilateral hearing loss and tinnitus is warranted.  

The duty to notify and assist has been met to the extent 
necessary to grant the claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
Veteran in deciding his claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


